Exhibit 10.71

 

CERTIFICATE 

OF 

DESIGNATION, NUMBER, POWERS, PREFERENCES, AND RELATIVE, 

PARTICIPATING, OPTIONAL, AND OTHER SPECIAL RIGHTS AND THE QUALIFICATIONS,

LIMITATIONS, RESTRICTIONS, AND OTHER DISTINGUISHING CHARACTERISTICS OF SERIES
"A" PREFERRED 

STOCK OF

 

ML CAPITAL GROUP, INC. 

(Incorporated under the laws of the State of Nevada)

 

It is hereby certified that:

 

1. The name of the Corporation is ML Capital Group Inc. (herein called, the
"Corporation" or “Company”).

 

2. The Board of Directors of the Corporation, pursuant to the Articles of
Incorporation and by duly adopted resolutions, approved the following
resolution:

 

RESOLVED: That in accordance with Section 78.1955 of the Nevada General
Corporation Law, this Board of Directors hereby adopts the following resolution:
That 2,000,000 Shares of the Company’s Preferred Stock (par value $0.00001)
authorized to be issued by this Corporation pursuant to Article II, Section 1 of
the Corporation’s Articles of Incorporation be and hereby are authorized and
created a series of preferred stock, hereby designated as the Series A Preferred
Stock and shall have the voting powers, designations, preferences and relative
participating, optional, or other rights, if any, or the qualifications,
limitations, or restrictions, set forth in Article II, Section 1 of said
Articles of Incorporation, and in addition thereto, those following:

 

(a) DESIGNATION. The preferred stock subject hereof shall be designated Series A
Preferred Stock.

 

(b) DIVIDENDS. The shares of the Series A Preferred Stock shall not be entitled
to receive any ordinary or liquidating dividends from any funds legally
available.

 

(d) CONVERSION. The shares of Series A Preferred Stock may not be converted at
any time into the Corporation’s Common Stock or any other series of preferred
stock.

 

 
1


--------------------------------------------------------------------------------




 

(e) REDEMPTION. The shares of the Series A Preferred Stock may, upon written
approval of any holder of the Series A Preferred Stock, be redeemed at a
redemption price of $0.00001 per share.

 

(f) VOTING RIGHTS. Except as otherwise provided by law, each share of Series A
Preferred Stock shall be entitled, on all matters on which any of the
shareholders are required or permitted to vote Ten Thousand (10,000) votes. And
except as provided expressly herein or as required by law, the holders of the
Series A Preferred Stock shall vote together with the Common Stock shareholders
and not as a separate class. So long as any shares of the Series A Preferred
Stock remain outstanding, the Corporation shall not, without first obtaining the
approval (by vote or written consent) of the holders of at least a majority of
the total number of shares of the Series A Preferred Stock then outstanding
voting separately as a class, alter or change, in any material respect, the
rights, preferences or privileges or the restrictions of the shares of the
Series A Preferred Stock whether by amendment of the Corporation's Certificate
of Designation of Preferences or otherwise. At any meeting at which the holders
of the Series A Preferred Stock are entitled to vote as a class pursuant to this
provision, the holders of a majority of all outstanding shares of Series A
Preferred Stock, present in person or represented by proxy, shall be necessary
to constitute a quorum.

 

(g) NOTICE. Except as otherwise provided herein, any notice required to be given
to the Corporation or holders of the Series A Preferred Stock shall be given in
person, transmitted by tele-copier, delivered by a recognized national overnight
express delivery service or sent by United States mail (certified or registered
air mail for addresses outside of the continental United States), return receipt
requested, postage prepaid and addressed to the corporation at its principal
office and to each holder of record at his address as it appears on the books of
the corporation. Except as otherwise provided herein, any notice so given shall
be deemed delivered upon the earlier of (i) actual receipt; (ii) receipt by
sender of a confirmed receipt of tele-copied notice; (iii) two business days
after delivery of such overnight express service; or (iv) five business days
after deposit in the United States mail.

 

The above Certificate was duly adopted by the Corporation’s Board of Directors
on this Twenty-Seventh day of February 2015 by unanimous written consent.

 

Dated: February 27, 2015 

 

/s/ Lisa Nelson 

Lisa Nelson, President

 

 

2

--------------------------------------------------------------------------------

 

 